Conclusions of Fact. — 1. Appellee shipped his family horse by through shipment from Austin, Texas, to El Paso, Texas, over the International  Great Northern Railway and Missouri, Kansas 
Texas Railway and Texas Pacific Railway, the last named being the line delivering the animal at El Paso. Appellant paid the freight at Austin, after both the other lines had been consulted as to fixing the through rate.
2. There was no evidence showing that any of the lines had limited its liability to its own line, and no evidence that the contract required claim of damages to be made within a given time.
3. There was evidence to show that the horse when delivered for shipment was in good condition, and on arriving at El Paso was in such a damaged condition that he was practically worthless.
4. The evidence did not show the condition of the horse when received by appellant's road, and did not show that any injuries were inflicted prior to the time it was received by appellant; and the only evidence that the horse was fed and watered while on appellant's road (which was for three or four days) was at one point called Toyah. It was shown that in such shipments it was the rule to collect feed bills from the consignee upon delivery, but in this instance no feed bills were presented. There was testimony to show that the damages were caused by failure to properly feed and water the animal in transit.
5. That appellant's road was at the time of this shipment being operated by the Federal court through its receiver, John C. Brown, and that some months afterwards the receiver was discharged, and it appears with reasonable certainty that property of greater value than this claim was returned to the appellant without a sale, and also that sums largely in *Page 603 
excess of this claim were during the receivership expended in betterments on the appellant's road.
6. The suit was for $400, the value of the horse, and $500 statutory penalty for not properly feeding and watering him en route; and the judgment was for $300, the value of the horse, and $100 penalty.
7. The testimony of the value of the animal when shipped was between $300 and $400.
Conclusions of Law. — Under the facts as above shown, the connecting carrier completing the transportation and delivering the animal in a damaged condition was liable for the damage, in the absence of evidence that he received it in the condition in which he delivered it, or without proof that some fact existed exonerating him from liability, such as an act of God. Hutch. on Carr., sec. 761; Railway v. Adams, 78 Tex. 372.
The facts and circumstances of this case are such as will support the judgment rendered against appellant for $300 actual damages. Some direct evidence tending to show fault on the part of this appellant in transporting the animal was hearsay, but the judge certifies that he did not consider it; and as the case was presented the appellant's liability existed even in the absence of any evidence on that subject, and consequently it constitutes no ground for reversal. But we think differently concerning the judgment for the penalty.
The application of the rule above referred to makes this defendant liable for the actual damages in the absence of proof of whether or not it failed to properly feed and water the animal en route. The liability was under the evidence in this case to some extent constructive. There is authority for holding, that when a penalty of this character is sought to be recovered in a civil action, the plaintiff must show facts which justify a recovery beyond a reasonable doubt. The evidence here fell short of this, and on this ground probably there should have been no judgment for the penalty. Chaffie v. United States, 18 Wall., 516; Railway v. Dwyer, 84 Tex. 195. There is authority to the contrary. 18 Am. and Eng. Encycl. of Law, 280. We dispose of this question, however, on another ground, which we consider more free from doubt.
The Act of March 19, 1889, entitled "Receivers," was not in force when the damage happened, nor when the property of the road was returned to appellant. The Act of 1887, under the same title, does not provide that claims unpaid at the close of the receivership the company should be liable for to the extent of the property redelivered; but nevertheless an equitable principle applicable to such cases is, that to the extent of the income used by the receiver in improvement of the property, the company would afterwards be liable for claims arising under and not paid by the receiver. We do not think that statutory penalties incurred while the road was in the receiver's hands would constitute such a claim *Page 604 
against the company as would be included in this equitable rule. Although such penalty is recoverable by the claimant in connection with his claim, yet it does not properly constitute a part of his damages. It has for its object the interest of the public, and is inflicted by way of punishment, and this purpose would not in any degree be subserved by visiting upon defendant a penalty for acts committed in the conduct of the road while it was being operated under orders of a court through a receiver. We doubt that punitive damages could be recovered of the company under like circumstances for an act committed during the receivership. It is the rule in this State, that a railway corporation is not subject to exemplary damages for acts of its servants and agents unless ratified by it, or some act of carelessness or remissness on its part is shown in connection with it. Hays v. Railway, 46 Tex. 272. Upon this principle, we can not see why the appellant should be held to respond for the penalty, when the act for which it is sought to be inflicted was not done by it or its agents or servants, but occurred under a management of its road in other hands, over whose acts it had neither control nor power of ratification. And we do not believe that the statute, in providing that such penalty might be recovered of the carrier, intended that it should apply to a case where the act done was not and could not be the act of the carrier, as in this case.
Our conclusion is, that the judgment should be so rendered here as to affirm the judgment for actual damages, and to set aside that rendered for the penalty.
Reversed and rendered.
                    ON MOTION FOR REHEARING.